Citation Nr: 1643080	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-46 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Dependency and Indemnity Compensation (DIC), to include as a Nehmer class member under the provisions of 38 C.F.R. § 3.816.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969 and from May 1975 to October 1985.  He died in January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2013 and May 2016, at which times the appeal was remanded to the Agency of Original Jurisdiction (AOJ) to schedule a videoconference hearing.  The appellant provided testimony before the undersigned in June 2016.  


FINDING OF FACT

The Veteran and the Appellant were married less than a year prior to his death.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse, for purposes of establishing entitlement to DIC, have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.205 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

II.  Status as Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse for purposes of establishing entitlement to DIC.  A surviving spouse of a veteran may be eligible for dependency and indemnity compensation (DIC) benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54 and 38 U.S.C.A. § 5121(a). 

A "surviving spouse" of a veteran is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (with some exceptions inapplicable here), and who has not remarried or, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.54(c), a surviving spouse may qualify for DIC compensation if married to the veteran before or during service; or, if married after separation from service, then before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; or, married for one year or more; or, married for any period of time if a child was born of the marriage or before the marriage. 
The record shows the Veteran and the Appellant were married on December [redacted], 2006.  The Veteran passed away on January [redacted], 2007, less than a year after their marriage.  They did not have any children before or during their marriage.  See November 2008 VA Form 21-534, Application for DIC, Death Pension and/or Accrued Benefits.  The Veteran separated from the period of service in which the injury or disease causing death was incurred or aggravated in 1969, and they were not married during service or within 15 years from his separation.

The Board has also considered whether the appellant could be entitled to the benefit sought on another basis.  This requires a discussion of the Nehmer class of veterans.  In this regard, there is an exception to the regulations regarding effective dates for disability compensation that involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  38 C.F.R. § 3.816 (b)(1)(ii).  Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.816 (b)(2).  Respiratory cancer, including cancer of the lung, is one such listed disease.  Id.; 38 C.F.R. § 3.309 (e).  

This regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  However, these provisions are inapplicable here.  
Respiratory cancers were added to the presumptive list under section 3.309(e) in February 1994.  The Veteran filed a claim for service connection for a lung disability in January 1995.  Service connection for chronic obstructive pulmonary disease (COPD) was denied in a March 1995 rating decision that was not appealed.  The Veteran's adenocarcinoma of the lung was diagnosed in 2006, and he died in January 2007.  Service connection for the cause of the Veteran's death was granted in a February 2008 rating decision.

The Veteran's claim for service connection for lung cancer was not pending before VA on May 3, 1989; rather a claim for service connection for a lung condition was filed in January 1995.  Nor was the claim received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease; the effective date of February 3, 1994 actually predated his claim for service connection for a lung disability.  Nor was the claim previously denied between September 25, 1985, and May 3, 1989.  Thus, the claim is not controlled by 38 C.F.R. § 3.816 and the Nehmer provisions.

Furthermore, the appellant's claim does not meet the requirements for Nehmer consideration for a DIC claim under 38 C.F.R. § 3.816 (d)(1) or (d)(2).  This is true because the DIC claim was not pending before VA on May 3, 1989, was not received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and was not previously denied between September 25, 1985, and May 3, 1989.  As the Veteran died in January 2007, the DIC claim could not have met these criteria.

Even had the appellant's DIC claim met the requirements of § 3.816(d) (1) or (d)(2), 38 C.F.R. § 3.816(e)(1) states that the provisions of this section will not apply if payment to a Nehmer class member based on a claim described in paragraph (c) or (d) of this section is otherwise prohibited by statute or regulation, as for example, where a class member did not qualify as a surviving spouse at the time of the prior claim or denial.  

Here, while there was no "prior claim" that would have brought the Nehmer considerations into play, it is clear that even had the appellant's claim been covered under the Nehmer framework, the "surviving spouse" requirements of 38 C.F.R. § 3.54(c), addressed above, would still have precluded her from entitlement to DIC.

The Board also notes that the appellant testified that she cohabitated with the Veteran from 1997 until his death in 2007.  To the extent that this testimony could be evidence of a possible common law marriage, the Board notes that Illinois, where the appellant lived with the Veteran, does not recognize common law marriage.

Finally, to the extent that the Appellant is arguing that surviving spouse status should be conferred on her on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board is sympathetic to the Appellant's claim.  The Board does not dispute the fact that the Appellant was married to the Veteran at the time of his death.  Nevertheless, the fact remains that the Appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for the purposes of entitlement to DIC.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to DIC is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


